Per Curiam:
1. Appeal and error : abstracts : rule for prepara-' tion: violation : penalty. The original petition was filed July 20, 1908, alleging that plaintiffs had rendered to the defendant services as attorneys at law of the reasonable value of $2,090.11. The court instructed the jury that items amounting to $600.35 might not be recovered, and submitted, liability for the balance to the jury under issues raised by the pleadings. The main defense interposed was that plaintiffs had been employed by another company whose interests were antagonistic to those of the defendant concerning the matters for which plaintiffs claimed compensation, and therefore that they were not entitled to compensation from the defendant; and farther, that some of the alleged services were rendered certain directors in executing their purposes contrary to law and in known hostility to the interests of the defendant, and also that one of the members of the plaintiff firm, when rendering the alleged services, was a director of defendant and engaged in illegally diverting the property of the defendant. By way of counterclaim, defendant alleged that advice was given by the plaintiffs in ignorance of the law, and that they were guilty of negligence in the discharge of their duties as attorneys at law, to defendant’s damage in the sum of'$5,000, and that defendants had paid them $844.26 for alleged services, to which they were not entitled. An examination of the record leaves no doubt that the issues were clearly and fairly submitted by ,the instructions, and that, as bearing on these, the evidence was in conflict. The cause then was rightfully submitted to the jury. As the abstract filed was not such as was exacted by the rules, the several points raised will not be discussed in detail. The time which might have been given to that has been devoted to examining an unnecessarily prolix abstract. Appellant seems to have wholly ignored the rules of this court in the preparation of the abstract. It should have contained only so much of the record as was necessary to a full understanding of the questions presented for decision. Though the claim was for a little *40over $2,000 as compensation for services as attorneys, a counterclaim not seriously pressed, and the verdict but $174.74, we have an abstract of 676 pages. The pleadings with exhibits attached cover 303 printed pages; the opening statements on which no point is raised cover 52 pages. The evidence, instructions and motions are condensed into 316 pages. The questions and answers are set out in a large portion of the abstract. Where this is not done, apparently the answers are copied. To the answer were attached copies of correspondence, resolutions and about everything that might have any connection with the organization, management or operation of the two companies. It is hardly conceivable how the rules regarding the preparation of an abstract could be more completely disregarded. It was only necessary to set out enough of the pleadings to enable this court to fairly understand the issues raised. It was only necessary to set out so much of the evidence as was necessary to show the rulings of the court and to enable it to pass upon the issue as to whether the plaintiffs’ employment for the Radio Company was inconsistent with that for the defendant, or such services were rendered for the officers of defendant instead of defendant. Sec. 4118 of the Code exacts that “Printed abstracts of the record shall be filed in accordance with rules established by the supreme court.” See. 31 of the rules of this court provides that “If it appear from an inspection of the abstract that the appellant has negligently or intentionally failed to comply with the rule requiring only so much of the record as may be necessary to a full understanding of the question presented for decision to be included therein, the court may, in its discretion, order a new abstract prepared in conformity with such rule or affirm the judgment of the lower court without considering the appeal.” This rule is scarcely subject to misinterpretation. “Preserve everything material to the question to be decided and omit everything else” has long obtained as the rule in this court; and though sometimes we 'have ordered the substitution of a proper abstract, this has *41never been done when satisfied with the rulings of the trial court. In that event, the judgment has uniformly been affirmed rather than to follow the other course specified. Phillips v. Crips, 108 Iowa 605; Cressey v. Lockner, 109 Iowa 454; Andrew v. Andrew, 114 Iowa 524; Hurley v. Hurley, 117 Iowa 621.
We are the more inclined to affirm rather than order an abstract in conformity to the rules because of the long pendency of this cause and the fact that this is the third trial, the jurors uniformly returning a verdict for the plaintiffs.- — ■ Affirmed.
Deemer, C. J., Ladd, Gaynor and Salinger, JJ., concur.